DISTRICT COURT JUDGE BROWN
Concurs.
¶17 I agree that the writ of supervisory control should be granted and that any evidence Lau seeks to introduce to the jury at trial must be admissible and relevant under the Montana Rules of Evidence. With regard to whether Lau may offer proof of specific instances of the victim’s prior conduct, I also agree with the statement in the majority Opinion and Order at ¶ 8 that
[plroof of specific instances of the victim’s conduct may be offered “where the character of the victim relates to the reasonableness of force used by the accused in self defense....” M. R. Evid. 405(b). Specific instances of the victim’s conduct are relevant and admissible only where justifiable use of force has been placed at issue in the case. State v. Logan, 156 Mont. 48, 65, 473 P.2d 833, 842 (1970).
¶18 I further agree that the Montana Supreme Court consistently has required that a defendant seeking to introduce evidence of specific instances of a victim’s prior conduct must establish that the defendant was aware of those specific instances of conduct at the time of his or her altercation with the victim. See e.g. State v. Branham, 2012 MT 1, ¶ 12, 363 Mont. 281, 269 P.3d 891; State v. Mongomery, 2005 MT 120, ¶ 19, 327 Mont. 138, 112 P.3d 1014; City of Red Lodge v. Nelson, 1999 MT 246, ¶ 19, 296 Mont. 190, 989 P.2d 300.
¶19 This Court holds that Lau must offer “admissible evidence” in order to discuss his knowledge of Kline’s specific acts. Opinion and Order, ¶ 8. In this regard, it is important to recognize that, under M. R. Evid. 104(a), preliminary questions concerning admissibility of evidence are to be determined by the trial court. In making this determination, the court is not bound by the Rules of Evidence except for those relating to privileges. M. R. Evid. 104(a) and 101(c)(1). In this case, the District Court already has held one hearing, after which it issued its Order finding that “Kline’s character (i.e. reputation or opinion) for violence towards Pfeifer is relevant and admissible, so long as a proper foundation can be laid for its admission.” The District Court also stated that a proper foundation must be laid prior to *494admitting evidence of Kline’s specific instances of conduct. The determination of whether Lau has laid sufficient foundation for admission of such evidence is an evidentiary question to be decided by the trial court. This determination may be made by the trial court following an evidentiary hearing held outside the presence of the jury in accordance with M. R. Evid. 103,104(a) and 104(d).
¶20 Lau’s reliance on Kline’s prior conduct is not, as the State asserts the District Court correctly ruled, a “third prong of the test for foundation” before the victim’s prior specific instances of conduct may be introduced. Under M. R. Evid. 405(b), if Lau demonstrates to the trial court that the character of the victim relates to the force used and he knew of Kline’s prior instances of violence at the time he used deadly force against him, then the necessary foundation has been laid. See Branham, ¶¶ 10-11; Henson, ¶ 27. Notwithstanding the District Court’s reliance on Montgomery to require a third foundational element, the language of M. R. Evid. 405(b) does not include that requirement. Once a defendant establishes that he had knowledge of the victim’s specific prior acts of violence, it should be up to the jury to decide — after consideration of all the evidence — whether Lau’s use of force was justifiable.
¶21 If the District Court determines that Lau has met the foundational requirement of M. R. Evid. 405(b), then Lau may present evidence of the specific instances of the victim’s prior conduct to the jury at trial. The evidence presented to the jury must be admissible pursuant to the Montana Rules of Evidence. The question for the jury, then, is whether Lau’s use of force in defense of person was justifiable as provided in § 45-3-102, MCA, as set forth in the appropriate jury instructions. In making that determination, the jury is allowed to consider any admissible evidence regarding Lau’s knowledge of the victim’s prior specific instances of conduct.
¶22 In conclusion, the District Court should proceed, as it intended, with the evidentiary hearing outside the presence of the jury to determine whether specific instances of the victim’s prior conduct may be presented at trial under M. R. Evid. 405(b). The District Court is not bound by the Rules of Evidence in making that determination. See M. R. Evid. 101 and 104. If the District Court finds in favor of Lau on that issue, Lau is bound by the Rules of Evidence when presenting proof of the specific instances of conduct, and his knowledge thereof, to the jury at trial.
DISTRICT COURT JUDGE GILBERT joins the concurrence of DISTRICT COURT JUDGE BROWN.